Citation Nr: 1228546	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  11-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record, as explained below.  The record on appeal has raised the issue of entitlement to a TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 notice, the RO informed the Veteran "[y]our Authorization and Consent to Release Information to the VA from [T. F.] did not contain an address or contained an incorrect address.  Please tell us the address of [T. F.], so we can request medical information."  The Veteran subsequently provided the RO with an address for T. F., c/o Healthy Minds, LLC.  The Board notes there is not a copy of the Authorization and Consent to Release Information in the claims file.  In an August 2010 notice to the Veteran, the RO stated: "You reported treatment from [T. F.] c/o of Health Minds.  Please complete the attached VA Form 21-4142, Authorization and Consent to Release Information for [T. F.] and return it to us within 30 days to the below address."  There is no indication in the claims file the RO attempted to obtain records from T. F.

Additionally, the record shows the Veteran has been in treatment for PTSD since November 2009 with the Vet Center in Columbia, South Carolina and with Black River Healthcare, Inc.  The most recent treatment note for VA treatment at the Vet Center is dated in August 2010, and the most recent treatment note from Black River Healthcare is dated in December 2010.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

Accordingly, attempts must be made to obtain all records pertaining to the Veteran from T. F., c/o Healthy Minds.  Attempts must also be made to obtain all VA clinical records pertaining to treatment for the Veteran's service-connected PTSD dated since August 2010 and all Black River Healthcare clinical records, if any, pertaining to treatment for the Veteran's service-connected PTSD dated since December 2010.  

The Board acknowledges the Veteran was afforded VA PTSD examinations in January 2010 and June 2011.  In the January 2010 VA PTSD examination, the Veteran reported panic attacks in September and October 2009.  It was noted the panic attacks had receded and the Veteran was no longer experiencing them.  In the June 2011 VA PTSD examination, the Veteran reported a panic attack several months earlier.  However, in her substantive appeal, the Veteran reported having panic attacks at least three times per week.  Because the Veteran has reported worsening conditions, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her PTSD symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran should be afforded another VA PTSD examination, to include a review of the complete claims file, because new records are likely to be associated with the claims file over the course of this remand.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).

In the January 2010 VA PTSD examination, the Veteran reported thinking about relocating to find a job.  In the June 2011 VA PTSD examination, the examiner noted the Veteran had been unemployed since moving in with her mother.  Both examinations noted the Veteran's difficulties interacting with groups of people.  Therefore, the Board finds a TDIU claim is raised by the record and must be considered on remand.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the Veteran with respect to the claim for entitlement to a TDIU.

2.  Attempt to obtain VA clinical records pertaining to the Veteran's treatment for PTSD dated since August 2010.   

3.  After obtaining adequate authorization, attempt to obtain all Black River Healthcare clinical records, if any, pertaining to treatment for the Veteran's service-connected PTSD dated since December 2010.  

4.  After obtaining adequate authorization, Request treatment records pertaining to the Veteran from T. F., c/o Healthy Minds, LLC, in Sumter, South Carolina at the address provided by the Veteran in March 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of her PTSD symptoms.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should report all pertinent findings and estimate the Veteran's global assessment of functioning (GAF) score.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran is unemployable due to her PTSD with consideration of her occupational experience, education, and training, but without consideration of her age.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

6.  Thereafter, re-adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and her representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


